DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (200 km fiber-loop Brillouin distributed fiber sensor using bipolar Golay codes and a three-tone probe)  in view Soto et al. (Bipolar optical pulse coding for performance enhancement in BOTDA sensors) and Motil et al. ([INVITED] State of the art of Brillouin fiber-optic distributed sensing).
	As for claim 1, Yang in a 200 km fiber-loop Brillouin distributed fiber sensor using bipolar Golay codes and a three-tone probe discloses/suggests the following: a Brillouin Optical Time Domain Analysis (BOTDA) method for an optical fiber under test (FUT) (page 2: Figure 2 with 3. EXPERIMENTAL RESULTS AND DISCUSSION; page 3: Figure 3: treating the experimental setup as the apparatus for the practice of the method and 100 km sensing fiber as the FUT), the method comprising: introducing optical probe pulses into the FUT (page 3: Figure 3: laser to EOM5 to PS to 100 km leading fiber to 100 km sensing fiber (FUT) with lines 13-16: starting ‘In the other branch, a probe wave …’); introducing pump pulses into the FUT (page 3: Figure 3: laser to EOM1 to EOM2 and EOM3 to EOM4 to EDFA to 100 km sensing fiber (FUT) 
	And Yang discloses/suggests bipolar coding of a bipolar codeword such that all resulting bits are encoded with an optical pulse (page 1: 2. Principle:  lines 1-4; page 2:  Figure 2:  -1 for pump frequency (frequency of  f2) at Brillouin loss; 1 for pump frequency (frequency of f1) at Brillouin gain).  Yang does not explicitly state the use of ‘bipolar cyclic coding.’ He does state that bipolar Golay coding with a three tone probe provides the use of codes offering high SNR enhancement (page 5: 4. CONCLUSION lines 1-3).
	Nevertheless, Soto in a bipolar optical pulse coding for performance enhancement in BOTDA sensors teaches using bipolar pulse coding and single sideband suppressed carried modulation for BOTDA sensors to provide a higher signal-to-noise ratio enhancement and stronger robustness to pump depletion (abstract) and suggests cyclic coding by virtue of having duty cycles to avoid any inter-pulse crosstalk and to avoid distortions in the decoding process resulting from bit patterning effects (page 16392: last paragraph beginning with ‘While non-return-to-zero (NRZ) …’ to page 16393 line 4 ending with ‘avoiding any inter-pulse crosstalk.’).  And appears to not limit the type of bipolar coding in BOTDA sensing (page 16397: last three lines of 7. Conclusion:  ‘The proposed method opens the possibility to use any other type of bipolar codes in BOTDA sensing’).  As well Motil in an [INVITED] state of the art of Brillouin fiber-optic distributed sensing teaches that cyclic coding provides higher SNR with less averaging and faster scanning rates (page 8: column 1: 3.3.6.2. Pump Coding:  lines 9-12) and a 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try using bipolar cyclic coding to provide higher signal-to-noise ratios, robustness to pump depletion, less averaging, and faster scanning ranges for BOTDA as well as to achieve the predictable result of increasing the SNR of BOTDA measurements.
	As for claim 2, Yang in view of Soto and Motil discloses/suggests everything as above (see claim 1).  In addition, Yang discloses/suggests the pump pulses comprise two frequencies f1 and f2 (page 1: 2. Principle:  lines 1-4; page 2:  Figure 2:  -1 for pump frequency (frequency of  f2) at Brillouin loss; 1 for pump frequency (frequency of f1) at Brillouin gain). 
	As for claim 3, Yang in view of Soto and Motil discloses/suggests everything as above (see claim 2).  In addition, Yang discloses/suggests if a bit of the bipolar codeword is “1”, then f1 is encoded with an optical pulse representative of the bit and if the bit of the bipolar codeword is “-1”, then f2 is encoded with an optical pulse representative of the bit (page 1: 2. Principle:  lines 1-4; page 2:  Figure 2:  -1 for pump frequency (frequency of f2) at Brillouin loss; 1 for pump frequency (frequency of f1) at Brillouin gain). 
	As for claim 4, Yang in view of Soto and Motil discloses/suggests everything as above (see claim 3).  In addition, Yang discloses/suggests the coded pump pulse is evenly and equidistantly distributed on an entire round-trip of the optical fiber (page 2: Figure 4(a) with second paragraph beginning with ‘To verify the robustness …’  lines 2-6).
claim 5, Yang in view of Soto and Motil discloses/suggests everything as above (see claim 4).  In addition, Yang discloses/suggests each pulse encoded in fi and f2 will exhibit equal power after amplification by an erbium doped optical amplifier (EDFA) positioned in an optical path of the pulses (page 3:  Figure 3: EOM2 and EOM3 to  EOM4 to polarizer to EDFA; page 3:  lines 6-13:  ‘Pump pulses at the two spectral components are properly synchronized and recombined with the same power using a coupler’ and ‘After a polarization alignment, pulse sequences containing the two pump spectral components are amplified up to 18dBm peak power’).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886